The evidence of the defendant’s guilt was established by two of his inculpatory statements as well as the medical examiner’s testimony which tended to disprove the defense of justification. Thus, there was sufficient evidence to prove the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, the prosecution’s case cannot be said to have been based on hopelessly contradictory testimony (cf. People v Reed, 40 NY2d 204).
Finally, while the prosecutor’s cross-examination of the defendant and his remarks during summation were not exemplary, it cannot be said that the prosecutor’s conduct deprived the defendant of a fair trial (see, People v Arce, 42 NY2d 179). Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.